Exhibit 10.2.7

 

CBL & ASSOCIATES PROPERTIES, INC.

NAMED EXECUTIVE OFFICER

 

(Fiscal Year 2020)

 

ANNUAL INCENTIVE COMPENSATION PLAN (AIP)

 

OVERVIEW

 

This Annual Incentive Compensation Plan (“AIP”) is a cash incentive compensation
plan adopted and established by the Compensation Committee of the Board of
Directors of CBL & Associates Properties, Inc. (the “Company”).  This plan is
designed and authorized for execution on an annual basis.  The policies,
objectives, purposes and guidelines of this plan are as defined by the
Compensation Committee of the Company’s Board of Directors, as designated by the
Board from time to time (the “Compensation Committee”).  All awards and bonus
payments described herein are entirely variable and at the sole discretion of
the Compensation Committee may be evaluated, modified or revoked at any time.

 

All awards and bonus payments hereunder are not considered standard payment for
services and are not guaranteed.  All compensation payable under this AIP will
be paid to plan participants in their capacity as employees of CBL & Associates
Management, Inc. (the “Management Company”), a wholly owned subsidiary of the
Company.

 

ADMINISTRATION AND ELIGIBILITY

 

This AIP shall be effective as of the date of its approval by the Compensation
Committee of the Company’s Board of Directors (the “Effective Date”).  The AIP
shall be administered by the Compensation Committee of the Board as such is
presently constituted on the Effective Date and as it shall be constituted after
the Effective Date throughout the term of this AIP.  The Compensation Committee
shall have sole authority, subject to the terms hereof, to set the terms
pursuant to which any discretionary cash incentive compensation is to be paid to
any participant under this AIP and to otherwise supervise the administration of
this AIP, to interpret the terms and provisions hereof and to otherwise adopt,
alter and repeal such administrative rules, guidelines and practices governing
the AIP as the Compensation Committee shall, from time to time, deem advisable.

 

Participation in this AIP is limited to those individuals who are or have been
included in the group of “named executive officers” of the Company for the
applicable annual performance period, as determined pursuant to Item 402 of
Regulation S-K promulgated by the U.S. Securities and Exchange Commission
(“SEC”) pursuant to the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), or any applicable successor provision.  Each such individual is
hereinafter referred to as a “Named Executive Officer”.  

 

--------------------------------------------------------------------------------

OBJECTIVES AND PURPOSE

 

The objective of this AIP is to incentivize the Company’s Named Executive
Officers to produce a high level of operational performance that results in the
creation of increased value for the Company’s shareholders.  

 

The purposes of this AIP are to reward the Company’s Named Executive Officers:

 

 

•

for achieving and exceeding specified levels of Company performance with respect
to quantitative metrics selected by the Compensation Committee that it believes
are important drivers in the creation of shareholder value; and

 

 

•

for individual performance in relation to qualitative criteria established by
the Compensation Committee for each such Named Executive Officer.

 

AWARD CRITERIA

 

 

•

Awards under this AIP are dependent upon accomplishment of the Company’s goals
and objectives and the individual goals and objectives specified by the
Compensation Committee.  Payments will be based on performance criteria
established for each fiscal year beginning January 1 and ending December 31.

 

 

•

Management may develop recommendations for consideration by the Compensation
Committee as to the criteria to be utilized in determining awards to each Named
Executive Officer, but the Compensation Committee shall have the sole and final
authority to decide all such matters.

 

 

•

Overall AIP payments (aggregate) made under this plan require approval of the
Compensation Committee.

 

All compensation paid or payable pursuant to awards made under this AIP for any
annual performance period shall be subject to the terms of the executive
compensation Clawback Policy established by the Company’s Board of Directors by
resolution dated March 24, 2015, as such policy may be hereafter modified or
amended.

 

PLAN DESIGN

 

Specific AIP award criteria will be established each year for each Named
Executive Officer based on goals relating to overall Company performance and
individual performance, as follows:

 

 

•

The Compensation Committee will set forth annually a target cash bonus award
level (the “Target Cash Bonus Award”) for each Named Executive Officer under the
AIP.  

 

 

•

Target Cash Bonus Awards shall consist of two parts as set forth
below:  Quantitative Bonus Awards and Qualitative Bonus Awards.

 

2

--------------------------------------------------------------------------------

 

•

“Quantitative Bonus Awards” - the Quantitative Bonus Award component of any
Target Cash Bonus Award that may be earned by each Named Executive Officer will
be determined based on 60% of the Target Cash Bonus Award for each Named
Executive Officer other than the Chief Executive Officer (“CEO”) (70% in the
case of the CEO), to be determined by the Company’s performance relative to
specified objective criteria established by the Compensation Committee as set
forth herein.  The actual Quantitative Bonus Award earned by a Named Executive
Officer may range from 0% to 150% of target based on actual performance.

 

 

•

“Qualitative Bonus Awards” - the Qualitative Bonus Award component of any Target
Cash Bonus Award to be earned by each Named Executive Officer will be determined
based on 40% of the Target Cash Bonus Award for each Named Executive Officer
other than the CEO (30% in the case of the CEO), to be determined based on the
Compensation Committee’s subjective evaluation of such Named Executive Officer’s
performance relative to specified individual criteria established by the
Compensation Committee for each such Named Executive Officer as set forth
herein.

 

2020 Target Cash Bonus Award Levels

 

The Target Cash Bonus Awards set by the Compensation Committee for each of the
Company’s Named Executive Officers based on performance during calendar year
2020 are as follows:

 

 


Named Executive Officer

Total
2020 Target Cash
Bonus Award

 

2020 Quantitative Bonus Target

 

2020 Qualitative Bonus Target

Stephen D. Lebovitz, Chief Executive Officer

$965,081

$675,557

$289,524

Charles B. Lebovitz, Executive
Chairman of the Board

$423,282

$253,969

$169,313

Michael I. Lebovitz, President

$321,694

$193,016

$128,678

Farzana Khaleel, Executive Vice President, Chief Financial Officer and Treasurer

$321,694

$193,016

$128,678

Jeffery V. Curry, Chief Legal Officer

$209,475

$125,685

$83,790

 

Determination of 2020 Quantitative Bonus Award Pursuant to Objective Performance
Criteria

 

The following two objective performance metrics will be utilized in determining
any payout with respect to the Quantitative Bonus Award portion of the Target
Cash Bonus Award for each Named Executive Officer, weighted equally such that
each will determine 50% of the Quantitative Bonus Award:

 

 

•

Funds From Operations (“FFO”), as adjusted, per diluted share, as reported in
the Company’s periodic reports (Forms 10-K and 10-Q) filed with the SEC pursuant
to the requirements of the Exchange Act (the “Periodic Reports”); and

 

3

--------------------------------------------------------------------------------

 

•

Growth in Same-Center Net Operating Income (“SC NOI Growth”), as reported in the
Company’s Periodic Reports.

 

The Compensation Committee shall have the option, pursuant to its administrative
authority over the AIP as set forth herein, to adjust each metric as appropriate
to take into account significant unbudgeted transactions and unforeseen events
such as acquisitions, dispositions, joint ventures, equity or debt issuances and
other capital markets activities, for purposes of determining the portion of any
Quantitative Bonus Award payment based on these metrics.

 

In conjunction with the establishment of the Quantitative Bonus Award criteria
for 2020 under this AIP, the Compensation Committee will establish, and
communicate in writing to each Named Executive Officer, specific, quantitative
targets designated as the “Threshold,” “Target” and “Maximum” levels with
respect to each of FFO and SC NOI Growth for purposes of determining the Named
Executive Officers’ Quantitative Bonus Award payments, as described below.

 

The Quantitative Bonus Award payment to be made to a Named Executive Officer
with respect to each applicable metric will depend on the Company’s achievement
of at least the Threshold level of performance established by the Compensation
Committee with respect to that metric.  There will be no Quantitative Bonus
Award payable to such Named Executive Officer for that metric in the event the
Company achieves less than the Threshold level for the applicable annual
performance period.  The Company’s achievement of the Threshold level for a
designated metric will result in a payout of 50% of the proportion of the
Quantitative Bonus Award allocated to that metric; the achievement of the Target
level for a designated metric will result in a payout of 100% of the proportion
of the Quantitative Bonus Award allocated to that metric; and the achievement of
the Maximum level for a designated metric will result in a payout of 150% of the
proportion of the Quantitative Bonus Award allocated to that metric.  If the
calculated percentage is between Threshold and Maximum for an annual performance
period, then the earned percentage will be prorated.  The achievement of these
levels and allocated payments are illustrated by the following table:

 

 

Quantitative Metric

Weighting

Range

Resulting Cash Payout


FFO per diluted share, as adjusted


50%

Threshold

50%

Target

100%

Maximum

150%


SC NOI Growth


50%

Threshold

50%

Target

100%

Maximum

150%

 

 

 

Determination of 2020 Qualitative Bonus Award Pursuant to Subjective Performance
Criteria

 

The Qualitative Bonus Award portion of each Named Executive Officer’s Target
Cash Bonus will be based on the Compensation Committee’s subjective evaluation
of the Named Executive

4

--------------------------------------------------------------------------------

Officer’s performance relative to the following individual criteria established
for 2020 for each Named Executive Officer, which the Compensation Committee has
determined are also important elements of each Named Executive Officer’s
contribution to the creation of overall shareholder value:

 

 

Named
Executive Officer

2020 Individual Performance Objectives

Stephen D. Lebovitz

(1)  refining, enhancing and executing the Company’s strategic and business
plans

(2)  effective communications and interactions with the investment community

(3)  regular communication and interaction with the Board

(4)  maintain and enhance key retailer, financial and other relationships

(5)  effective corporate and executive team communication, motivation and
management

Charles B. Lebovitz

(1)  effective board management

(2)  maintain and enhance key retailer and other relationships

(3)  broad involvement and stewardship of the Company’s strategic    objectives
and business performance

(4) support the CEO in developing and executing the Company's strategic and
business plans

Michael I. Lebovitz

 (1) supervision of redevelopment projects with a special focus on minimizing
capital investment as well as achieving approved pro forma returns and scheduled
openings

(2) manage and enhance anchor/department store and joint venture partner
relationships

(3) effective oversight of the Company’s IT and HR divisions including the
implementation of technology and organizational initiatives

(4) greater involvement and closer working relationship with the leasing,
marketing and management divisions of the Company

(5) support the CEO in developing and executing the Company's strategic and
business plans

5

--------------------------------------------------------------------------------

Named
Executive Officer

2020 Individual Performance Objectives

Farzana Khaleel

(1) successful execution of the Company’s balance sheet strategy (as presented
in the quarterly liquidity plans) including successfully managing future debt
maturities and maintaining/improving key credit metrics and effective
interactions with rating agencies, banks and other financial entities

(2) effective management and oversight of the financial services and accounting
divisions

(3) maintain and improve key financial and joint venture partner relationships

(4) effective interactions with the investment community through earnings calls,
presentations and investor conferences/meetings

(5) support the CEO in developing and executing the Company's strategic and
business plans

Jeffery V. Curry

(1) oversight and pursuit of a favorable resolution of litigation that

      the Company is facing

(2) effective management and oversight of the legal department and managing
spend on outside counsel

(3) continued involvement in Board material preparation and Board support as
necessary

(4) coordination with and support for other members of the senior executive team

(5) support the CEO in developing and executing the Company's strategic and
business plans

 

 

AIP BONUS PAYMENTS

 

 

•

The amount of a Named Executive Officer’s Target Cash Bonus Award (consisting of
the Quantitative Bonus Awards portion and Qualitative Bonus Awards portion and
after the determination of the amount of each such portion) that is to be paid
to a Named Executive Officer hereunder is referred to as the “AIP Bonus
Payment”.

 

 

•

All AIP Bonus Payments will be made in the year following the completion of the
annual performance period to which the AIP Bonus Payment relates.  The actual
payment to each Named Executive Officer will be made as soon as practical after
final certification of the underlying performance results and approval of such
payment by the Compensation Committee; provided, however, that in no event will
any such payment be made later than March 15 of such year.

 

 

•

To be eligible to receive an AIP Bonus Payment, a Named Executive Officer must
have been actively employed by the Management Company during the annual
performance period with respect to which the payment relates.

 

6

--------------------------------------------------------------------------------

 

•

Any Named Executive Officer whose employment is terminated prior to the
conclusion of the annual performance period with respect to which an applicable
AIP Bonus Payment relates will not receive an AIP Bonus Payment, except as
stipulated below:

 

 

o

In the event of such Named Executive Officer’s death or disability (defined as
the complete and permanent disability of the Named Executive Officer as defined
by the Company’s health insurance plans or as otherwise defined by the Company
from time to time) prior to the end of the annual performance period, an
otherwise eligible Named Executive Officer shall receive an AIP Bonus Payment in
the amount of such Named Executive Officer’s full Target Cash Bonus Award, as
determined by the Compensation Committee, provided a Target Cash Bonus Award was
approved for such Named Executive Officer for the applicable annual performance
period.

 

 

o

In the event of the termination of such Named Executive Officer’s employment,
other than voluntarily or for Cause (as defined in the CBL & Associates
Properties, Inc. 2012 Stock Incentive Plan as currently stated and as may
amended in the future (the “Stock Incentive Plan”)), following a Change of
Control (as defined in the Stock Incentive Plan) prior to end of the annual
performance period, an otherwise eligible Named Executive Officer shall receive
an AIP Bonus Payment in the amount of such Named Executive Officer’s full Target
Cash Bonus Award, as determined by the Compensation Committee, provided a Target
Cash Bonus Award was approved for such Named Executive Officer for the
applicable annual performance period.

 

 

•

A Named Executive Officer, who becomes such pursuant to applicable SEC rules
after the beginning of an applicable annual incentive period, may be considered
for a pro-rated participation in this plan in the discretion of the Compensation
Committee.

 

 

•

AIP Bonus Payments will be paid-out on a one-time basis as a lump-sum, in cash,
as such are considered compensation and reportable income for all tax reporting
purposes.

 

 

•

AIP Bonus Payments are included in total annual earnings and may be taken into
account under the Company’s other benefit programs in accordance with their
terms.

 

This AIP can be modified or terminated at any time by the Compensation Committee
of the Company's Board of Directors; provided, however, that the Compensation
Committee may not modify or terminate the AIP or any award under the AIP in such
manner so as to impair the rights of any Named Executive Officer under an award
that has been granted without the Named Executive Officer's consent, except for
an amendment made to cause the award to qualify for the exemption provided by
Rule 16b-3 promulgated under the Exchange Act.  Neither participation in the AIP
at any time nor the grant of an award under the AIP at any time shall be deemed
to guarantee or infer the right to participate in the AIP (whether at the same
level or at any other level) or to receive the grant of an award under the AIP
at any future time.  Furthermore, neither the AIP nor participation hereunder
shall be deemed to establish any contract of employment or to guarantee
continued employment with the Company for any amount of time.

7